Citation Nr: 1118895	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO. 08-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep disability, diagnosed as sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran provided testimony at a February 2011 Central Office hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At his February 2011 Board hearing the Veteran testified as to sleep difficulties that were diagnosed by VA sleep studies after service, for the first time in December 2002, as sleep apnea. He described these sleep difficulties as having begun during active service. The findings of sleep apnea were confirmed by a VA sleep study in December 2006. The Veteran noted the tendency of treating clinicians in service and during the years immediately after service to attribute his sleep difficulties to psychiatric disability, such as posttraumatic stress disorder (PTSD), for which he is currently in receipt of service-connected compensation benefits.

The Board notes that a record of in-service treatment for sleep difficulties in March 1995, approximately three months prior to his discharge from service, indicates complaints by the Veteran of his having his breathing cut off while lying down. The diagnosis was esophageal spasm vs. gastroesophageal reflux disease.

The Board does not have the medical expertise to determine whether the Veteran's in-service March 1995 complaints of his breathing being cut off while lying down are related to his currently diagnosed sleep apnea. Additionally, the Board does not have the medical expertise to determine whether the Veteran's currently service-connected PTSD and low back disability may aggravate his currently diagnosed sleep apnea. For these reasons a VA examination and opinion is required in this matter. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Additionally, the RO/AMC must seek to obtain any additional relevant records of treatment for sleep disability, currently diagnosed as sleep apnea. See 38 U.S.C.A. § 5103A(a)-(c).

Also, the Board notes that further relevant medical evidence has been received since issuance of a statement of the case in March 2008. A supplemental statement must be issued that takes into consideration all relevant evidence. See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for sleep problems during the period from June 1995 forward.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain any records that have not been previously obtained from each health care provider the Veteran identifies. 

(b) The records sought must include all additional relevant VA or post-service military facility records of treatment for sleep problems from May 2007 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran's current sleep disability, diagnosed as sleep apnea, had its onset during or is related to any incident of service, or is caused or aggravated (a chronic worsening of the underlying condition as opposed to temporary flare-ups) by service-connected PTSD or low back disability.

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(i) The records reviewed must include a March 1995 service treatment record indicating in-service complaints by the Veteran of having is breathing cut off while lying down. The diagnosis was esophageal spasm vs. gastroesophageal reflux disease.

(ii) The records reviewed must further include VA sleep study reports dated in December 2002 and December 2006, indicating that the Veteran was found to have sleep apnea. 

(b) The examiner will take a full history of sleep problems from the Veteran. If there is a clinical or medical basis for corroborating or discounting the credibility or reliability of the history as presented by the Veteran, the examiner must state his findings in this regard with a full rationale.

(c) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(d)  The clinician must specifically address whether in his or her medical opinion the Veteran had sleep apnea during service, or whether his sleep apnea is related to any incident of service.

(e) The clinician must specifically address whether the Veteran's currently diagnosed sleep apnea is caused or aggravated (a chronic worsening of the underlying condition as opposed to a temporary flare-up of symptoms) by service-connected PTSD or low back disability.

(f) The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(h) If an examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

3. Readjudicate the issue on appeal. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


